SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

248
TP 12-01865
PRESENT: SMITH, J.P., FAHEY, SCONIERS, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF SENECA PATTERSON, PETITIONER,

                      V                            MEMORANDUM AND ORDER

BRIAN FISCHER, COMMISSIONER, NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, RESPONDENT.


WYOMING COUNTY-ATTICA LEGAL AID BUREAU, WARSAW (ADAM W. KOCH OF
COUNSEL), FOR PETITIONER.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF
COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Wyoming County [Mark H.
Dadd, A.J.], entered October 3, 2012) to review a determination of
respondent. The determination revoked the postrelease supervision of
petitioner.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.

     Memorandum: Petitioner commenced this proceeding pursuant to
CPLR article 78 seeking to annul the determination revoking his period
of postrelease supervision and imposing a time assessment of 16
months. “ ‘[A] determination to revoke parole [or postrelease
supervision] will be confirmed if the procedural requirements were
followed and there is evidence which, if credited, would support such
determination’ ” (Matter of Graham v Dennison, 46 AD3d 1467, 1467
[internal quotation marks omitted]; see Matter of Mosley v Dennison,
30 AD3d 975, 976, lv denied 7 NY3d 712). Contrary to petitioner’s
contention, “the testimony of petitioner’s parole officer at the
hearing before the [Administrative Law Judge] provides substantial
evidence to support the determination with respect to the [eight]
charges concerning the violations by petitioner of his curfew [and
domestic violence conditions]” (Mosley, 30 AD3d at 976; see Graham, 46
AD3d at 1467; see generally People ex rel. Vega v Smith, 66 NY2d 130,
139).


Entered:    March 15, 2013                       Frances E. Cafarell
                                                 Clerk of the Court